Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered April 8, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged, inter alia, with criminal sale of a controlled substance in the third degree, after he sold drugs to a confidential informant. The sale was recorded on videotape. Viewing the evidence in the light most favorable to the prose*858cution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Thompson, Altman and Fried-mann, JJ., concur.